                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


MARVIN LOUIS PEATS,

                     Petitioner,

v.                                                        CASE NO. 3:21-CV-10812

GARY MINIARD,

                     Respondent.
                                          /

     OPINION AND ORDER DISMISSING HABEAS PETITION AS DUPLICATIVE

       Petitioner Marvin Louis Peats, currently confined at the Saginaw Correctional

Facility in Freeland, Michigan, has filed a pro se petition for a writ of habeas corpus

asserting that he is being held in violation of his constitutional rights. Petitioner was

convicted of third-degree criminal sexual conduct following a jury trial in the Kent County

Circuit Court and was sentenced, as a fourth habitual offender, to 17 to 40 years

imprisonment in 2016. In his pleadings, he raises claims concerning the sufficiency of

the evidence, the notice of the charges against him, the effectiveness of trial counsel at

sentencing, the effectiveness of trial and appellate counsel relative to jury selection, the

right to post-conviction relief, the fourth habitual offender notice, and his entitlement to

relief under Michigan Court Rule 6.500.

       Petitioner has already filed a federal habeas action challenging the same

conviction and raising the same claims, which is pending before another district judge.

See Peats v. Miniard, Case No. 2:21-CV-10771 (E.D. Mich.) (Hood, CJ.). Petitioner

may not challenge the same conviction in two different habeas actions. Accordingly, the



                                              1
instant action must be dismissed as duplicative. A suit is duplicative, and subject to

dismissal, if the claims, parties, and available relief do not significantly differ between

the two actions. See, e.g., Barapind v. Reno, 72 F. Supp. 2d 1132, 1145 (E.D. Cal.

1999) (internal citations omitted). Such is the case here. Because Petitioner

challenges the same conviction in both habeas petitions and raises the same claims,

the court will dismiss this second action as duplicative. See Flowers v. Trombley, 2006

WL 724594, *1 (E.D. Mich. March 17, 2006) Harrington v. Stegall, 2002 WL 373113, *2

(E.D. Mich. Feb. 28, 2002); see also Davis v. United States Parole Comm’n, 870 F.2d

657, 1989 WL 25837, *1 (6th Cir. March 7, 1989) (district court may dismiss a habeas

petition as duplicative of a pending habeas petition when the second petition is

essentially the same as the first petition).

       Accordingly, for the reasons stated, IT IS ORDERED that the instant habeas

petition is DISMISSED as duplicative. This dismissal is without prejudice to the habeas

petition filed in Case No. 2:21-CV-10771. This case is closed.




                                                    S/Robert H. Cleland
                                                   ROBERT H. CLELAND
                                                   UNITED STATES DISTRICT JUDGE
Dated: May 7, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 7, 2021, by electronic and/or ordinary mail.

                                                    S/Lisa Wagner
                                                   Case Manager and Deputy Clerk
                                                   (810) 292-6522




                                               2
